UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6111


STEPHEN SCOTT MITCHELL,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,      Director,   Virginia   Department     of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00140-RBS-LRL)


Submitted:   June 26, 2014                    Decided:     July 1, 2014


Before WILKINSON, KING, and GREGORY,     Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Scott Mitchell, Appellant Pro Se.        Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF           VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen Scott Mitchell seeks to appeal the district

court’s    order      accepting      the      recommendation          of    the    magistrate

judge    and     denying        relief   on     his       28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing        of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Mitchell has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability, deny Mitchell’s motion

to    proceed    in      forma    pauperis,        and    dismiss      the       appeal.        We

dispense       with      oral     argument      because        the     facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3